DETAILED ACTION
This office action is responsive to application 16/858,402 filed on April 24, 2020.  Claims 1-44 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on April 24, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  

	“detecting unit” in claims 31-42
	“control unit” in claims 31-42

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:

	The “detecting unit” in claims 31-42 corresponds to an AF-ON button (1 or 2 of figure 1B, figures 3A and 3B, paragraphs 0061 and 0062 of US 2020/0344408).
The “control unit” in claims 31-42 corresponds to the system control unit (30), which includes at least one built-in processor (paragraph 0039 of US 2020/0344408).  However, this structure only amounts to a general purpose computer, and to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The algorithm needed to perform the claimed functions of the “control unit” in claims 31-42, is the algorithm detailed in steps 805-810 of figure 8, and 1001-1005 of figure 10A.  As such, the “control unit” corresponds to at least one-built in processor that performs the algorithm detailed in steps 805-810 of figure 8, and 1001-1005 of figure 10A.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasai (WO 2018/021165).  US 2019/0158761 is assumed to be a valid English translation of WO 2018/021165, and portions of Sasai cited herein by the Examiner refer thereto.

	Consider claim 22, Sasai teaches:
	An electronic device (figure 2) comprising at least one memory (nonvolatile memory, 56, system memory, 52, paragraphs 0034 and 0035)  and at least one processor (system controller, 50, paragraphs 0034 and 0035) which function as: 
	a detecting unit configured to detect a movement operation involving a movement of an operating body (i.e. movement of a finger or pen, paragraphs 0047-0053); and 
	a control unit configured to perform control such that in a first case a first operating mode is set (i.e. an OVF operation mode is set), 
	wherein in the first operating mode (i.e. when a “Y” determination is made in step 301 of figure 3, paragraph 0056), an indicator that indicates a selected position for a predetermined function (i.e. position of an AF frame, paragraph 0028) is displayed on a first display (i.e. an in-finder display unit (76) of an optical finder (16), paragraph 0021) that is viewed via a finder (16) for confirming an object image to be photographed (see paragraph 0021), the selected position for the predetermined function is moved in accordance with an operation amount of the movement operation exceeding a first threshold (The AF frame is moved half of a distance of a shift of a touch position (i.e. half of a movement operation exceeding a first threshold) in step 311 of figure 3, see paragraphs 0066 and 0061-0065.), and 
	in a second case a second operating mode is set (i.e. an EVF operation mode is set), wherein in the second operating mode (i.e. when a “N” determination is made in step 301 of figure 3, paragraph 0056), the indicator that indicates the selected position 

	Consider claim 23, and as applied to claim 22 above, Sasai further teaches that in the first case, the operation amount of the movement operation and a movement distance of the selected position are not proportional to each other (The AF frame is moved half of a distance of a shift of a touch position (i.e. half of a movement operation exceeding a first threshold) in step 311 of figure 3, see paragraphs 0066 and 0061-0065.), and in the second case, the operation amount of the movement operation and the movement distance of the selected position are proportional to each other (The AF frame is moved a distance of a shift of a touch position in step 412 of figure 4, see paragraphs 0096, 0088, 0089 and 0093-0095.).



	Consider claim 27, and as applied to claim 22 above, Sasai further teaches that the detecting unit detects a movement operation with respect to an operation surface (touch panel, 70a, paragraph 0019) of an operation member (display unit, 28) which is arranged at a position that is operatable by a thumb of a hand grasping a grip portion for holding the electronic device (see figures 5A-5D, paragraph 0021).

	Consider claim 28, and as applied to claim 22 above, Sasai further teaches an image sensor (imaging unit, 22, paragraph 0030).

	Claim 29 recites a method having similar scope and content to claim 22, and is thus rejected under the same rationale (see claim 22 rationale).

	Consider claim 30, Sasai teaches a non-transitory computer readable medium nonvolatile memory, 56, system memory, 52, paragraphs 0034 and 0035) that stores a program (see paragraphs 0034 and 0035), wherein the program causes a computer (system controller, 50, paragraphs 0034 and 0035) to execute a control method of an electronic device (see paragraphs 0034 and 0035).  The rest of claim 30 is similar in .

Claims 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemitsu (US 2018/0059927).

	Consider claim 43, Shigemitsu teaches:
	A control method of an electronic device (control device, 10, projector, 20, figures 1 and 2, paragraph 0043), comprising: 
	a detecting step of detecting a movement operation involving a movement of an operating body (i.e. detecting movement of a finger in steps 201-207 of figure 9, paragraphs 0075 and 0076); and 
	a control step of performing control so as to move a selected position in a case where an integrated value during one or more acquisition periods of an operation amount in one movement operation detected in the detecting step exceeds a per-speed threshold corresponding to an operation speed (i.e. moving a selected position in steps 213 and 217, respectively, based upon accumulated distance values in steps 208 and 210, respectively, and the per-speed threshold (Vth) in step 209, paragraphs 0077-0083), wherein 
	in the control step, control is performed such that 
	in a case where the operation speed of the movement operation is higher than a predetermined speed, the selected position is moved in a case where the integrated value exceeds a first threshold (When the speed is greater than Vth in step 209, and the 
	in a case where the operation speed of the movement operation is lower than the predetermined speed, the selected position is not moved in a case where the integrated value does not exceed a second threshold even in a case where the integrated value exceeds the first threshold, and the selected position is moved in a case where the integrated value exceeds the second threshold (When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value does not exceed a second threshold (Dth2) in step 210 (“NO”), the selected position is not moved (i.e. the method ends, see figure 9).  When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value exceed the second threshold (Dth2) in step 210 (“YES”), the selected position is moved in step 213.  The second threshold (Dth2) has a larger value than the first threshold (Dth1).  See paragraphs 0078-0080.).

	Consider claim 44, Shigemitsu teaches:
	A non-transitory computer readable medium (ROM, 11B, figure 2) that stores a program (see paragraph 0049), wherein the program causes a computer (CPU, 11A, figure 2) to execute a control method (figure 9) of an electronic device (control device, 10, projector, 20, figures 1 and 2, paragraph 0043), the control method comprising:
	a detecting step of detecting a movement operation involving a movement of an operating body (i.e. detecting movement of a finger in steps 201-207 of figure 9, paragraphs 0075 and 0076); and 

	in the control step, control is performed such that 
	in a case where the operation speed of the movement operation is higher than a predetermined speed, the selected position is moved in a case where the integrated value exceeds a first threshold (When the speed is greater than Vth in step 209, and the integrated value exceeds the first threshold (Dth1) in step 208, the selected position is moved in step 217, paragraph 0077, 0078, 0082 and 0083.), and 
	in a case where the operation speed of the movement operation is lower than the predetermined speed, the selected position is not moved in a case where the integrated value does not exceed a second threshold even in a case where the integrated value exceeds the first threshold, and the selected position is moved in a case where the integrated value exceeds the second threshold (When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value does not exceed a second threshold (Dth2) in step 210 (“NO”), the selected position is not moved (i.e. the method ends, see figure 9).  When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value exceed the second threshold (Dth2) in step 210 (“YES”), the selected position is moved in step 213.  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (WO 2018/021165) in view of Mori et al. (US 2006/0127080).  US .

	Consider claim 1, Sasai teaches:
	An electronic device (figure 2) comprising at least one memory (nonvolatile memory, 56, system memory, 52, paragraphs 0034 and 0035) and at least one processor (system controller, 50, paragraphs 0034 and 0035) which function as: 
	a detecting unit configured to detect a movement operation involving a movement of an operating body (i.e. movement of a finger or pen, paragraphs 0047-0053); and 
	a control unit configured to perform control such that 
	in a case where a user views an object through an optical viewfinder (OVF, 16, paragraph 0021), 
	the selected position for a predetermined function (i.e. position of an AF frame, paragraph 0028) is moved in accordance with an operation amount of the movement operation exceeding a first threshold (The AF frame is moved half of a distance of a shift of a touch position (i.e. half of a movement operation exceeding a first threshold) in step 311 of figure 3, see paragraphs 0066 and 0061-0065.), and 
	in a second case where a user views an object through an electronic viewfinder (EVF, 28, paragraph 0021), 
	the selected position for the predetermined function (i.e. position of an AF frame, paragraph 0021) is moved in accordance with the movement operation even when the operation amount of the movement operation does not exceed the first threshold (The 
	Sasai does not explicitly teach that the first case is a case where a number of candidates as a selected position for a predetermined function is a first number, and the second case is a case where the number of candidates as the selected position of the predetermined function is a second number.
	Mori et al. similarly teaches an electronic device (figure 3) comprising an OVF (104, figure 2, paragraph 0036) and an EVF (rear monitor, 107, paragraph 0035).
	However, Mori et al. further teaches that when using the optical viewfinder (104), a number of candidates as a selected position for a predetermined function is a first number (e.g. 11 AF frames, 182a-182k, figure 4, paragraph 0060), and that when using the electronic viewfinder (107), the number of candidates as the selected position for the predetermined function is a second number (e.g. 25 AF frames, 184a-184y, figure 6, paragraph 0062).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the number of candidates as the selected position in the OVF mode and EVF mode taught by Sasai be first and second numbers, respectively, as taught by Mori et al. for the benefit of enabling efficient control performance (Mori et al., paragraph 0010). 

	Consider claim 2, and as applied to claim 1 above, Sasai does not explicitly teach the first number and the second number.
	Mori et al. teaches that the second number (25) is larger than the first number (11, see claim 1 rationale).
	
	Consider claim 3, and as applied to claim 1 above, Sasai further teaches that in the first case a first operating mode is set (i.e. an OVF operation mode is set), wherein in the first operating mode (i.e. when a “Y” determination is made in step 301 of figure 3, paragraph 0056), an indicator that indicates the selected position is displayed for a predetermined function (i.e. position of an AF frame, paragraph 0028) is displayed on a first display (i.e. an in-finder display unit (76) of an optical finder (16), paragraph 0021) that is viewed via a finder (16) for confirming an object image to be photographed (see paragraph 0021), and 
	in a second case a second operating mode is set (i.e. an EVF operation mode is set), wherein in the second operating mode (i.e. when a “N” determination is made in step 301 of figure 3, paragraph 0056), the indicator that indicates the selected position (i.e. the AF frame) is displayed together with a live view image on a second display (EVF, 28, paragraph 0021) outside of the finder (see paragraph 0021).

	Consider claim 4, and as applied to claim 1 above, Sasai further teaches that the predetermined function is automatic focusing (i.e. for setting an AF frame for automatic focusing, paragraph 0021)


	Consider claim 5, and as applied to claim 1 above, Sasai further teaches that in the first case, the operation amount of the movement operation and a movement distance of the selected position are not proportional to each other (The AF frame is moved half of a distance of a shift of a touch position (i.e. half of a movement operation exceeding a first threshold) in step 311 of figure 3, see paragraphs 0066 and 0061-0065.), and in the second case, the operation amount of the movement operation and the movement distance of the selected position are proportional to each other (The AF frame is moved a distance of a shift of a touch position in step 412 of figure 4, see paragraphs 0096, 0088, 0089 and 0093-0095.).

	Consider claim 14, and as applied to claim 1 above, Sasai teaches that the selected position is a position of an item to be selected (i.e. of an AF frame, see claim 1 rationale).
	Mori et al. teaches that the AF frame is selected from among a plurality of items displayed on a display (i.e. selected from displayed AF frames 182 or 184, figures 4 and 6, paragraphs 0060 and 0062). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the item to be selected taught by Sasai be selected from among a plurality of items displayed on a display as 

	Consider claim 15, and as applied to claim 1 above, Sasai further teaches that the detecting unit detects an operation in which the operating body moves in a state where the operating body is in touch with an operation surface (touch panel 70a, paragraph 0019).

	Consider claim 16, and as applied to claim 1 above, Sasai further teaches that the detecting unit detects a movement operation with respect to an operation surface (touch panel, 70a, paragraph 0019) of an operation member (display unit, 28) which is arranged at a position that is operatable by a thumb of a hand grasping a grip portion for holding the electronic device (see figures 5A-5D, paragraph 0021).

	Consider claim 17, and as applied to claim 1 above, Sasai further teaches an image sensor (imaging unit, 22, paragraph 0030).

	Consider claim 18, and as applied to claim 17 above, Sasai further teaches a shutter button (61) for performing an instruction to photography by the image sensor (22, see paragraphs 0019 and 0040) and an operation member (display unit, 28), wherein the detecting unit detects the movement operation with respect to an operation surface (touch panel, 70a, paragraph 0019) of the operation member (28), and the operation member (28) is arranged at a position where the movement operation is 

	Consider claim 19, and as applied to claim 16 above, Sasai further teaches that the operation member (28) is an operation member to which a depressing operation that differs from the movement operation is also possible (“the press operation is detected by a touch panel capable of detecting a press operation”, paragraph 0102).

	Claim 20 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 21, Sasai teaches a non-transitory computer readable medium nonvolatile memory, 56, system memory, 52, paragraphs 0034 and 0035) that stores a program (see paragraphs 0034 and 0035), wherein the program causes a computer (system controller, 50, paragraphs 0034 and 0035) to execute a control method of an electronic device (see paragraphs 0034 and 0035).  The rest of claim 21 is similar in scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Mori et al. as applied to claim 1 above, and further in view of Shigemitsu (US 2018/0059927).

	Consider claim 7, and as applied to claim 1 above, the combination of Sasai and Mori et al. teaches that the number of candidates as the selected position for the predetermined function is the first number (see claim 1 rationale).
	The combination of Sasai and Mori et al. does not explicitly teach that the first case is, further, a case where a speed of the movement operation is higher than a predetermined speed, and the control unit performs control such that in a fourth case where the number of candidates as the selected position for the predetermined function is the first number and the speed of the movement operation is lower than the predetermined speed, the selected position is not moved even when the operation amount of the movement operation exceeds the first threshold, and the selected position is moved in accordance with the operation amount of the movement operation exceeding a second threshold that is larger than the first threshold.
	Shigemitsu similarly teaches moving a selected position on a touch screen based upon a movement of a finger (see figures 12A-12C, paragraphs 0077-0083).
	However, Shigemitsu additionally teaches that a first case is, further, a case where a speed of the movement operation is higher than a predetermined speed (“Yes”, step 209, figure 9), and the control unit performs control such that in a fourth case where the number of candidates as the selected position for the predetermined function (e.g. candidates 11-18 of figures 12A-12C) is a first number (i.e. as shown in figures 12A-12C) and the speed of the movement operation is lower than the predetermined speed (“No”, step 209, figure 9), the selected position is not moved even when the operation amount of the movement operation exceeds the first threshold (“No”, step 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by the combination of Sasai and Mori et al. be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

	Consider claim 10, and as applied to claim 1 above, the combination of Sasai and Mori et al. does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold.
	Shigemitsu similarly teaches moving a selected position on a touch screen based upon a movement of a finger (see figures 12A-12C, paragraphs 0077-0083).
	However, Shigemitsu additionally teaches that a control unit performs control such that, in a first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds a first threshold (i.e. the selected position is moved in step 217 based on an integrated value exceeding a first threshold (Dth1) in step 208, paragraphs 0077, 0078, 0082 and 0083).


	Consider claim 11, and as applied to claim 10 above, the combination of Sasai and Mori et al. does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold, regardless of an amount exceeding the first threshold among the integrated value up to an acquisition period including a time point at which the first threshold had been exceeded.
	Shigemitsu further teaches that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold (“Yes”, step 208, figure 9), regardless of an amount exceeding the first threshold among the integrated value up to an acquisition period including a time point at which the first threshold had been exceeded (The selected position is moved one item (i.e. a predetermined amount ) in step 217 regardless of how much a movement amount exceeds the threshold (Dth2) in step 208, paragraphs 0077, 0078, 0082 and 0083.).


	Consider claim 12, and as applied to claim 11 above, the combination of Sasai and Mori et al. does not explicitly teach that the predetermined movement amount is a movement amount of a minimum unit.
	Shigemitsu further teaches that the predetermined movement amount is a movement amount of a minimum unit (i.e. to the next item, paragraph 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by the combination of Sasai and Mori et al. be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

	Consider claim 13, and as applied to claim 11 above, the combination of Sasai and Mori et al. does not explicitly teach that the predetermined movement amount is a movement amount designated by a user in advance prior to the movement operation.
	Shigemitsu further teaches that the predetermined movement amount is a movement amount designated by a user in advance prior to the movement operation (i.e. as stored in the table of figure 11, paragraphs 0074 and 0090).
.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Shigemitsu (US 2018/0059927).

	Consider claim 24, and as applied to claim 22 above, Sasai does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold.
	Shigemitsu similarly teaches moving a selected position on a touch screen based upon a movement of a finger (see figures 12A-12C, paragraphs 0077-0083).
	However, Shigemitsu additionally teaches that a control unit performs control such that, in a first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds a first threshold (i.e. the selected position is moved in step 217 based on an integrated value exceeding a first threshold (Dth1) in step 208, paragraphs 0077, 0078, 0082 and 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device 

	Consider claim 25, and as applied to claim 24 above, Sasai does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold, regardless of an amount exceeding the first threshold among the integrated value up to an acquisition period including a time point at which the first threshold had been exceeded.
	Shigemitsu further teaches that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold (“Yes”, step 208, figure 9), regardless of an amount exceeding the first threshold among the integrated value up to an acquisition period including a time point at which the first threshold had been exceeded (The selected position is moved one item (i.e. a predetermined amount ) in step 217 regardless of how much a movement amount exceeds the threshold (Dth2) in step 208, paragraphs 0077, 0078, 0082 and 0083.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Sasai be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasai in view of Mori et al. as applied to claim 1 above, and further in view of Inomata et al. (US 2019/0268545).

	Consider claim 9, and as applied to claim 1 above, Sasai does not explicitly teach that the first case is a case where a selection mode of a focus adjustment region for automatic focusing is a first selection mode in which a zone including a plurality of ranging points is selected as a focus adjustment region.
	Mori et al. further teaches that the first case is a case where a selection mode of a focus adjustment region for automatic focusing is a first selection mode in which a zone including a plurality of ranging points is selected as a focus adjustment region (See the three AF frames corresponding to subjects 201-203 in figure 10, paragraph 0069.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first case taught by Sasai be a case where a selection mode of a focus adjustment region for automatic focusing is a first selection mode in which a zone including a plurality of ranging points is selected as a focus adjustment region as taught by Mori et al. for the benefit of enabling efficient control performance (Mori et al., paragraph 0010).
	The combination of Sasai and Mori et al. does not explicitly teach that the second case is a case where the selection mode of the focus adjustment region for the automatic focusing is a second selection mode in which a narrower range is selected as 
	Inomata et al. similarly teaches a user interface (UA, figure 13) for a display (50), wherein the user interface displays an autofocus ranging frame (GR, paragraph 0088, figure 13), and wherein the ranging frame (GR) corresponds to one of a plurality of possible ranging frames (see figure 6, paragraph 0062).
	However, unlike Mori et al., wherein a plurality of ranging frames are selected (figure 11, paragraph 0070), Inomata et al. teaches that a single ranging frame (GR) is selected (figure 6, paragraph 0062).  Because only a single ranging frame of the plurality of ranging frames is selected, the focus adjustment region of Inomata et al. is narrower than focus adjustment region of the combination of Sasai and Mori et al.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second case taught by the combination of Sasai and Mori et al. be a case where the selection mode of the focus adjustment region for the automatic focusing is a second selection mode in which a narrower range is selected as the focus adjustment region as compared to a focus adjustment region that is selected in the first selection mode as taught by Inomata et al. for the benefit of easily performing stable focus control (Inomata et al., paragraph 0006).

Allowable Subject Matter
Claims 31-42 are allowed.
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 31, the closest prior art, Shigemitsu (US 2018/0059927) teaches:
	An electronic device (control device, 10, projector, 20, figures 1 and 2, paragraph 0043) performing a control method comprising:
	a detecting step of detecting a movement operation involving a movement of an operating body (i.e. detecting movement of a finger in steps 201-207 of figure 9, paragraphs 0075 and 0076); and 
	a control step of performing control so as to move a selected position in a case where an integrated value during one or more acquisition periods of an operation amount in one movement operation detected in the detecting step exceeds a per-speed threshold corresponding to an operation speed (i.e. moving a selected position in steps 213 and 217, respectively, based upon accumulated distance values in steps 208 and 210, respectively, and the per-speed threshold (Vth) in step 209, paragraphs 0077-0083), wherein 
	in the control step, control is performed such that 
	in a case where the operation speed of the movement operation is higher than a predetermined speed, the selected position is moved in a case where the integrated value exceeds a first threshold (When the speed is greater than Vth in step 209, and the 
	in a case where the operation speed of the movement operation is lower than the predetermined speed, the selected position is not moved in a case where the integrated value does not exceed a second threshold even in a case where the integrated value exceeds the first threshold, and the selected position is moved in a case where the integrated value exceeds the second threshold (When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value does not exceed a second threshold (Dth2) in step 210 (“NO”), the selected position is not moved (i.e. the method ends, see figure 9).  When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value exceed the second threshold (Dth2) in step 210 (“YES”), the selected position is moved in step 213.  The second threshold (Dth2) has a larger value than the first threshold (Dth1).  See paragraphs 0078-0080.).
	However, the prior art of record does not teach nor reasonably suggest that the electronic device comprises the detecting unit and control unit, as interpreted under 35 USC 112(f), in combination with the other elements recited in claim 31.

	Claims 32-42 are allowed as depending from an allowed claim 31.

	Consider claim 6, and as applied to claim 1 above, the prior art of record does not teach nor reasonably suggest that the first case is, further, a case where a selection mode of a focus adjustment region for automatic focusing is a second selection mode in 

	Claim 8 contains allowable subject matter as depending from claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fujii (US 8,102,433) teaches an OVF having less focus detection areas than an EVF (see figures 13 and 12, respectively).
Shiozaki (US 2017/0195553) teaches moving an AF frame according to a movement speed satisfying specified thresholds (see steps 306-309 of figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696